
	

113 S1185 IS: Senior Investor Protections Enhancement Act of 2013
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1185
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enhance penalties for violations of securities
		  protections that involve targeting seniors.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Senior Investor Protections
			 Enhancement Act of 2013.
		2.Definitions
			(a)In
			 generalIn this Act, the following definitions shall
			 apply:
				(1)SeniorThe
			 term senior means an individual who is 62 years of age or
			 older.
				(2)Securities
			 lawsThe term securities laws means the Securities
			 Act of 1933 (15 U.S.C. 77b et seq.), the Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.), the Investment Company Act of 1940 (15 U.S.C. 80a et
			 seq.), and the Investment Advisers Act of 1940 (15 U.S.C. 80b et seq.).
				(b)Application of
			 senior definition
				(1)Securities Act
			 of 1933Section 2(a) of the Securities Act of 1933 (15 U.S.C.
			 77b(a)) is amended by adding at the end the following:
					
						(20)The term
				senior means an individual who is 62 years of age or
				older.
						.
				(2)Securities
			 Exchange Act of 1934Section 3(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)) is amended—
					(A)by redesignating
			 the first paragraph designated as (80), as added by 101(b)(2) of the Jumpstart
			 Our Business Startups Act (126 Stat. 307) (relating to emerging growth
			 companies), as paragraph (81); and
					(B)by adding at the
			 end the following:
						
							(82)The term
				senior means an individual who is 62 years of age or
				older.
							.
					(3)Investment
			 Company Act of 1940Section 2(a) of the Investment Company Act of
			 1940 (15 U.S.C. 80a–2(a)) is amended by adding at the end the following:
					
						(55)The term
				senior means an individual who is 62 years of age or
				older.
						.
				(4)Investment
			 Advisers Act of 1940Section 202(a) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–2(a)) is amended—
					(A)by redesignating
			 the second paragraph designated as paragraph (29), as added by section 770 of
			 the Wall Street Transparency and Accountability Act of 2010 (124 Stat. 1801),
			 as paragraph (31) and moving such paragraph to the end; and
					(B)by adding at the
			 end the following:
						
							(32)The term
				senior means an individual who is 62 years of age or
				older.
							.
					3.Enhanced
			 penalties for violations of Securities Act of 1933
			(a)Civil
			 actionsSection 20(d)(2) of the Securities Act of 1933 (15 U.S.C.
			 77t(d)(2)) is amended by adding at the end the following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), if a
				person commits a violation described in paragraph (1), and the violation is
				directed toward, targets, or is committed against a person who, at the time of
				the violation, is a senior, the Commission, in addition to any other applicable
				civil penalty, may impose a civil penalty of not more than $50,000 for each
				such
				violation.
					.
			(b)Other
			 violationsSection 24 of the Securities Act of 1933 (15 U.S.C.
			 77x) is amended—
				(1)by inserting
			 (a) In
			 general.— before Any person; and
				(2)by adding at the
			 end the following:
					
						(b)Special rule
				for seniorsNotwithstanding
				subsection (a), if a person commits a violation described in subsection (a),
				and the violation is directed toward, targets, or is committed against a person
				who, at the time of the violation is a senior, the Commission, in addition to
				any other applicable civil penalty, may impose a civil penalty of not more than
				$50,000 for each such
				violation.
						.
				4.Enhanced
			 penalties for violations of Securities Act of 1934
			(a)Civil
			 actionsSection 21(d)(3)(B) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78u(d)(3)(B)) is amended by adding at the end the
			 following:
				
					(iv)Special rule
				for seniorsNotwithstanding clauses (i), (ii), and (iii), if a
				person commits a violation described in subparagraph (A), and the violation is
				directed toward, targets, or is committed against a person who, at the time of
				the violation, is a senior, the Commission, in addition to any other applicable
				civil penalty, may impose a civil penalty of not more than $50,000 for each
				such
				violation.
					.
			(b)Willful
			 violationsSection 21B(b) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78u–2(b)) is amended by adding at the end the following:
				
					(4)Special rule
				for seniorsNotwithstanding paragraphs (1), (2), and (3), if a
				person engages in an act or omission described in subsection (a), and the
				violation is directed toward, targets, or is committed against a person who, at
				the time of the violation, is a senior, the Commission, in addition to any
				other applicable civil penalty, may impose a civil penalty of not more than
				$50,000 for each such
				violation.
					.
			(c)Other
			 violationsSection 32 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78ff) is amended by adding at the end the following:
				
					(d)Special rule
				for seniorsNotwithstanding subsections (a), (b), and (c), if a
				person commits a violation described in this section, and the violation is
				directed toward, targets, or is committed against a person, who at the time of
				the violation, is a senior, the Commission, in addition to any other applicable
				civil penalty, may impose a civil penalty of not more than $50,000 for each
				such
				violation.
					.
			5.Enhanced
			 penalties for violations of Investment Company Act of 1940
			(a)Willful
			 violationsSection 9(d)(2) of the Investment Company Act of 1940
			 (15 U.S.C. 80a–9(d)(2)) is amended by adding at the end the following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), if a
				person engages in an act or omission described in paragraph (1), and the
				violation is directed toward, targets, or is committed against a person, who,
				at the time of the violation, is a senior, the Commission, in addition to any
				other applicable civil penalty, may impose a civil penalty of not more than
				$50,000 for each such
				violation.
					.
			(b)Civil
			 actionsSection 42(e)(2) of the Investment Company Act of 1940
			 (15 U.S.C. 80a–41(e)(2)) is amended by adding at the end the following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), if a
				person commits a violation described in paragraph (1), and the violation is
				directed toward, targets, or is committed against a person who, at the time of
				the violation, is a senior, the Commission, in addition to any other applicable
				civil penalty, may impose a civil penalty not more than $50,000 for each such
				violation.
					.
			(c)Other
			 violationsSection 49 of the Investment Company Act of 1940 (15
			 U.S.C. 80a–48) is amended—
				(1)by inserting
			 (a) In
			 general.— before Any person; and
				(2)by adding at the
			 end the following:
					
						(b)Special rule
				for seniorsNotwithstanding
				subsection (a), if a person commits a violation described in subsection (a),
				and the violation is directed toward, targets, or is committed against a person
				who, at the time of the violation, is a senior, the Commission, in addition to
				any other applicable civil penalty, may impose a civil penalty of not more than
				$50,000 for each such
				violation.
						.
				6.Enhanced
			 penalties for violations of Investment Advisers Act of 1940
			(a)Willful
			 violationsSection 203(i)(2) of the Investment Advisers Act of
			 1940 (15 U.S.C. 80b–3(i)(2)) is amended by adding at the end the
			 following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), if a
				person engages in an act or omission described in paragraph (1), and the
				violation is directed toward, targets, or is committed against a person who, at
				the time of the violation, is a senior, the Commission, in addition to any
				other applicable civil penalty, may impose a civil penalty of not more than
				$50,000 for each such
				violation.
					.
			(b)Civil
			 actionsSection 209(e)(2) of the Investment Advisers Act of 1940
			 (15 U.S.C. 80b–9(e)(2)) is amended by adding at the end the following:
				
					(D)Special rule
				for seniorsNotwithstanding subparagraphs (A), (B), and (C), if a
				person commits a violation under this title, and the violation is directed
				toward, targets, or is committed against a person who, at the time of the
				violation, is a senior, the Commission, in addition to any other applicable
				civil penalty, may impose a civil penalty of not more than $50,000 for each
				such
				violation.
					.
			(c)Other
			 violationsSection 217 of the Investment Advisers Act of 1940 (15
			 U.S.C. 80b–17) is amended—
				(1)by inserting
			 (a) In
			 general.— before Any person; and
				(2)by adding at the
			 end the following:
					
						(b)Special rule
				for seniorsNotwithstanding
				subsection (a), if a person commits a violation described in subsection (a),
				and the violation is directed toward, targets, or is committed against a person
				who, at the time of the violation, is a senior, the Commission, in addition to
				any other applicable civil penalty, may impose a civil penalty of not more than
				$50,000 for each such
				violation.
						.
				7.Directive to the
			 United States Sentencing Commission
			(a)In
			 generalPursuant to its authority under section 994(p) of title
			 28, United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and amend the Federal sentencing guidelines
			 and policy statements to ensure that the guideline offense levels and
			 enhancements appropriately punish violations of the securities laws against
			 seniors.
			(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
				(1)ensure that
			 section 2B1.1 and 2C1.1 of the Federal sentencing guidelines (and any
			 successors thereto) apply to and punish offenses in which the victim of a
			 violation of the securities laws is a senior;
				(2)ensure reasonable
			 consistency with other relevant directives, provisions of the Federal
			 sentencing guidelines, and statutory provisions;
				(3)make any
			 necessary and conforming changes to the Federal sentencing guidelines, in
			 accordance with the amendments made by this Act; and
				(4)ensure that the
			 Federal sentencing guidelines adequately meet the purposes of sentencing set
			 forth in section 3553(a)(2) of title 18, United States Code.
				
